IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10927
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN JOSÉ PAREDES-ESCOBEDO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:00-CR-33-Y
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Juan José Paredes-Escobedo appeals his conviction and

sentence for one count of illegal reentry of a previously

deported alien pursuant to 8 U.S.C. §§ 1326(a), (b)(2).   Paredes

argues that his plea was rendered involuntary by the district

court’s failure to admonish him that the “aggravated felony”

provision of 8 U.S.C. § 1326(b)(2) stated an element of the

charge against him that had to be proved to a jury.    Pursuant to

Almendarez-Torres v. United States, 523 U.S. 224, 243 (1998),

this element did not have to be proved to a jury.   Accordingly,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10927
                                  -2-

this argument lacks merit.    Paredes acknowledges that Almendarez-

Torres controls, but he raises this issue to preserve it for

review by the Supreme Court.    Because Paredes has not shown error

on the part of the district court, the judgment of that court is

AFFIRMED.